          Case 1:19-cr-00715-UA Document 3 Filed 10/07/19 Page 1 of 7



UNITED STATES DISTRI CT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - -x
  UNITED STATES OF AMERICA
                                                                        SEALED
                   - v. -                                               INDICTMENT

  RICARDO QUIROGA GUZMAN ,                                              1 9 Cr .             --
       a/k/a " Trill ona ri o ,"

                                      Defendant .
                                                             9 CRIM                  715
- - - - - - - - - - - - - - - - - - -x

                                      COUNT ONE
                          (Narcotics Importation Conspiracy)

         The Grand Jury charges :

         1.   From at least in or about 2018 , up to and including in

or about September 2019 , in the Southern District o f New York and

elsewhere ,     and    in       an    offense        begun   and    committed      outside   the

territorial jurisdi ction or any par ti c ular state or district in

the Unit ed States ,            RICARDO QU IROGA GUZMAN ,                a / k/a "Trillonario ,"

the defe ndant , who is expected to be first brought to and arrested

in the Southern District of New York and whose point of entry in

the Unit ed States is expected to be the Southern District of New

York ,    and others known and unknown ,                     intentionally and knowingly

comb ined ,   conspired ,            confederated ,       and agreed together and with

each other to violate the narco tics laws of the United States.

         2.   It    was     a   part     and        an   object    of    the   conspiracy that

RICARDO QUIROGA GUZMAN ,                a/k/a " Trillonario ," the defendant ,               and

othe rs kn own and unknown , would and did know ingly and intentionally


                                               ,,
           Case 1:19-cr-00715-UA Document 3 Filed 10/07/19 Page 2 of 7



import into the United States and into the customs territory of

the   United      States          from     a   place    outside       thereof      controlled

substances , in violation of Title 21 , United States Code , Sections

952 (a) and 960 (a) (1) .

      3.      It was further a part and an object of the conspiracy

that RICARDO QUIROGA GUZMAN,                   a/k/a " Trillonario ," the defendant ,

and others known and unknown , would and did manufacture , possess

with intent to distribute,                 and distribute controlled substances ,

intending,      knowing ,      and having reasonable cause to believe that

such substances would be unlawfully imported into the United States

and into waters within a distance of 12 miles of the coast of the

United     States ,     in    violation        of    Title   21 ,    United     States    Code ,

Sections 959 (a) and 960 (a ) (3) .

      4.      The controlled substances that RICARDO QUIROGA GUZMAN ,

a/k/a "Tril lonario ," conspired to (a) import into the United States

and into the customs territory of the United States from a place

outside     thereof ;        and    (b)    manufacture ,       possess     with    intent    to

distribute,       and        distribute ,        intending ,        knowing ,     and    having

reasonable      cause        to    believe       that    such       substances      would    be

unlawfully imported into the United States and into waters within

a distance of 12 miles of the coast of the United States were (i)

400   grams     and     more       of     mixtures     and   substances         containing     a



                                                 2
      Case 1:19-cr-00715-UA Document 3 Filed 10/07/19 Page 3 of 7



detectable amount of carefentail ,                   an anal o gue of N- phenyl - N-[1 -

(2-phenylethyl ) - 4- piperidinyl]               propanamide           ("fentanyl" ) ,   and

fentanyl ,        in violation o f        Titl e 2 1 ,   United States Code ,       Section

960 (b )   (1)   (F) ;     and   (ii )   500   grams     and   mo re    of   mixtures    and

substances containing a detectable amo unt of cocaine , in violation

o f Title 2 1 , United States Code , Sect ion 960 (b ) (2) (B) .

 (Ti tle 21 , United States Code , Secti o ns 952( a ) , 959( a) , 959(d) ,
960(a ) , 960(b) (1 ) ( F ) , 960(b) (2) (B) , and 963 ; and Title 18 United
                        States Code , Sect i on 3238 . )

                                         COUNT TWO
                         (Narcotics Distribution for Importation)

                 The Grand Jury further charges :

       5.         Fr om in or about May 2019 through in o r about July

2019 , in an offense begun and committed ou t o f the jurisdiction

o f any particular State or district , RICARDO QUIROGA GUZMAN ,

a/k/a "Trill onari o ," who is expected to be first br o ught to and

arrested in the Southern District of New York , and whose p o int

of entry into the United States is expected to be the Southern

Distri ct of New York , intenti onally and knowingly manufactured,

possessed wit h inten t to distribute , and distributed , and

attempted to do and aided and abetted the same , a controlled

substance , intending , kn owing , and having reasonable cause to

believe that such substance wou ld be unlawfully imported into

the United States and i nt o wa ters with in a distance o f 1 2 miles


                                                3
           Case 1:19-cr-00715-UA Document 3 Filed 10/07/19 Page 4 of 7



of the coast of the United State s, in violat i on Title 21 , United

States Code , Sect i ons 959 (a) , 960 (a) (3) , and 963 .

      6.      The controlled substance involved in the offense was

100 grams and more of mixtures and substances conta i ning a

detectable amount of carfentanil , in violation of Title 21 ,

United States Code , Section 960 (b) (1) (F) .

      (Title 21 , United States Code , Sections 959(a) , 959(d) ,
 960 (a) (3) , 960 (b) (1) (F) , and 963 ; Title 18 , United States Code ,
                            Sections 2 and 3238.)

                                COUNT THREE
                  (Narcotics Distribution for Importation)

              The Grand Jury further charges :

     7.       From in or about May 2019 through in or about July

2019 , in an offense begun and committed out of the jurisdiction

of any particular State or district , RICARDO QUIROGA GUZMAN ,

a /k/a "Trillonario , " who is expected to be first brought to and

arrested in the Southern District of New York , and whose point

of entry into the United States is expected to be the Southern

District of New York , intentionally and knowingly manufactured ,

possessed with intent to distribute , and distributed , and

attempted to do and aided and abetted the same , a controlled

substance , intend i ng , knowing , and having reasonable cause to

believe that such substance would be unlawfully imported into

the United States and into waters within a distance of 12 miles


                                        4
        Case 1:19-cr-00715-UA Document 3 Filed 10/07/19 Page 5 of 7



of the coast of the United States , in violation Title 21 , United

States Code , Sections 959(a) , 960(a) (3) , and 963 .

       8.       The controlled substance involved in the offen se was

400 grams and more of mixtures a nd substances contain ing a

detectable amount of fentanyl , in violation of Titl e 21 , United

States Code , Section 960 (b) (1) ( F ) .

      (T i tle 21 , United States Code , Sections 959(a) , 959(d) ,
 960 (a) (3) , 960 (b) (1) (F) , and 963 ; Title 18 , United States Code ,
                            Sections 2 and 3238 . )

                               FORFEITURE ALLEGATION

       9.   As a result of committing the offenses alleged in Counts

One through Three of this Indictment , RICARDO QUIROGA GUZMAN , a/k/a

" Trillonario," the defendant , shall forfeit to the United States ,

pursuant to Title 21 , United States Code , Section 853 , any and all

propert y   constituting ,       or derived        from ,   any proceeds     obtained ,

directly or indirectly, as a result of said o ffens es and any and

all property used , or intended to be used , in any manner or part ,

to   commit ,    or   to    facilitate   the      commission of ,       said offenses ,

including but         not   limited to    a       sum of money     in    United   States

currency    representing        the   amount       of   proceeds   traceable      to   the

commission of said offenses .


                                              5
           Case 1:19-cr-00715-UA Document 3 Filed 10/07/19 Page 6 of 7



                             SUBSTITUTE ASSETS PROVISION

       10.      If any of the above - described forfeitable property , as

a result of any act or omission of the defendant :

                a.     cannot    be     located     upon      the      exercise    of      due

diligence ;

                b.     has been transferred or sold to , or deposited with ,

a third party;

                c.     has   been     placed   beyond      the      jurisdiction      of   the

cou rt ;

                d.     has been substantially diminished in value ; or

                e.     has   been     commingled     with         othe r   property     which

cannot be divided without difficulty ;

it is the intent of the United States , pursuant to Title 21 , United

States       Code ,   Section   853 (p)   and Title        28 ,     United States Code ,

Section 2461(c) , to seek forfeiture of any othe r property of the

defendant up to the value of the forfeitable property described

above .

                 (Title 1 8 , United States Code , Section 982 ;
               Title 21 , United States Code , Section 853 ; and
                Title 28 , United States Code , Section 2461 . )




FOREPERSON
                                                    J.p,~
                                                   GEOFEYs.    BERMAN
                                                   United States Attorney


                                               6
        Case 1:19-cr-00715-UA Document 3 Filed 10/07/19 Page 7 of 7

.   ,

                  Form No . USA- 33s - 274   (Ed. 9- 25 - 58)


                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK


                        UNITED STATES OF AMERICA

                                     v.

                        RICARDO QUIROGA GUZMAN,
                          a/k/a "Trillonario,"

                                                    Defendant.


                            SEALED INDICTMENT

                                   19 Cr .

                (21 U.S . C . §§ 952 , 959, 960, and 963 ;
                             18 u. s.c . § 3238 . )

                          GEOFFREY S . BERMAN
                         United States Attorney



                                Foreperson


               Seq \t<l Tr\ cl, c-tf-1-Pn-f
                \fue ~H kf\-€6
                           lC)I 1 / l °<
